A rehearing has been heretofore granted in this cause and oral argument allowed and had.
Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice THOMAS are of the opinion that the previous disposition of this case heretofore made on June 21, 1940, should be adhered to while Mr. Presiding Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice CHAPMAN are of the contrary opinion. When members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment of the Supreme Court should be adhered to *Page 22 
on rehearing and there is no prospect of an immediate change in the personnel of the Court, the previous judgment of the Supreme Court should not be disturbed; therefore, it is considered, ordered and adjudged under the authority of Stateex rel. Hampton v. McClung, 47 Fla. 224, 37 Sou. Rep. 51, that the decree of the Circuit Court in this cause be reversed and remanded with directions that a decree be entered not inconsistent with the view expressed in said opinion, which is adhered to.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.